IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TERRY DOLQUIST                              :   No. 162 WAL 2020
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
WORKERS' COMPENSATION APPEAL                :
BOARD (CITY OF NEW CASTLE,                  :
NATIONAL UNION FIRE INSURANCE               :
COMPANY OF PITTSBURGH, PA C/O               :
AIG, BROADSPIRE SERVICES, INC.),            :
                                            :
                                            :
PETITION OF: CITY OF NEW CASTLE,            :
NATIONAL UNION FIRE INSURANCE               :
COMPANY OF PITTSBURGH, PA C/O               :
AIG, BROADSPIRE SERVICES, INC.              :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.